Citation Nr: 0205112	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-10 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition.

2.  Entitlement to service connection for a stomach 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The veteran had active service from February 1945 to August 
1946, and from August 1950 to February 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for stomach 
problems and for a nervous condition.  The veteran appealed.  
In April 2000, the Board denied the claims as not well 
grounded.

Following the Board's April 2000 decision, the appellant 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  While his case was pending at the Court, the VA's 
Office of General Counsel filed a Motion requesting that the 
Court vacate the Board's decision and remand the appellant's 
claims for readjudication.  In May 2001, the Court issued an 
Order vacating the April 2000 Board decision.  


REMAND

The Board notes that in a letter, received in April 2002, the 
veteran requested a VA Travel Board hearing at the RO.  The 
Court has determined that the veteran has a right to request 
a hearing before the issuance of a Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704 (2001).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
VA Travel Board hearing before a member 
of the Board at the Columbia, South 
Carolina, VA RO in accordance with 38 
C.F.R. § 20.704.

When the above action has been completed, the case should be 
returned to the Board for appellate review, if appropriate.  
No action is required of the appellant unless and until he 
receives further notice.  The purpose of this remand is to 
provide due process.  The Board intimates no opinion, either 
legal or factual, as to the ultimate determination warranted 
in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




